Citation Nr: 0824821	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the severance of service connection for 
diabetes mellitus with peripheral neuropathy of the bilateral 
feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which severed service connection for diabetes 
mellitus with peripheral neuropathy of the bilateral feet.


FINDINGS OF FACT

1.  An October 2004 rating decision granted service 
connection for diabetes mellitus, type II, on a presumptive 
basis as a result of inservice exposure to herbicides.

2.  A rating decision, dated in July 2005, severed service 
connection for diabetes mellitus with peripheral neuropathy 
of the bilateral feet. 

3.  At the time of the October 2004 rating decision, the 
evidence of record did not clearly and unmistakably support a 
final diagnosis of diabetes mellitus, type I, as opposed to a 
diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
diabetes mellitus, type II with peripheral neuropathy of the 
bilateral feet were not met; and service connection is 
restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5109A, 
5112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(d) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d).  In the decision below, the Board has restored 
service connection for diabetes mellitus with peripheral 
neuropathy of the bilateral feet.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the veteran has 
resulted. 

By rating decision in October 2004, presumptive service 
connection was established for diabetes mellitus, type II, 
based on the veteran's presumed exposure to herbicides in 
Vietnam and competent evidence indicating that the veteran 
had diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309.  The 
competent evidence prior to the rating did not identify 
whether the diabetes mellitus was type I or type II.  After 
the rating, medical evidence came to light calling into 
question the veteran's diagnosis.  Particularly, a January 
2005 VA examination for hypertension concluded that the 
veteran had diabetes mellitus, type I.  The report indicated 
that this condition was diagnosed originally in 1977, and is 
currently controlled with an insulin pump.  A subsequent VA 
medical opinion, dated in May 2005, also concluded with a 
diagnosis of diabetes mellitus, type I.  Because this type of 
diabetes mellitus is not recognized as a presumptive 
condition under the applicable regulations relating to the 
inservice exposure to herbicides, the RO proposed severance 
of service connection in a May 2005 rating; and in a July 
2005 rating decision, the RO severed service connection for 
diabetes mellitus with peripheral neuropathy of the bilateral 
feet, effective in November 2005.  The veteran subsequently 
appealed the severance and seeks restoration of service 
connection. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6)  (West 2002); 38 C.F.R. § 3.105(d) (2007).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior  
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

After reviewing the evidence of record, the RO severed 
service connection for diabetes mellitus based upon the 
medical records and opinions rebutting presumptive service 
connection due to exposure to Agent Orange.  Essentially, 
severance was based upon a "change in diagnosis."  The law is 
clear regarding when a change in diagnosis may be accepted as 
a basis for severance action.  In such a case, the examining 
physician or physicians or other proper medical authority 
must certify that, in the light of all accumulated evidence, 
the diagnosis on which service connection was predicated is 
clearly erroneous.  38 C.F.R. § 3.105(d).  This certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  

In this case, the RO based the severance primarily on the May 
2005 VA medical opinion, offered by an endocrinologist, who 
reviewed the veteran's file, and concluded with a diagnosis 
of diabetes mellitus, type I.  In doing so, the specialist 
did not certify that the diagnosis of diabetes mellitus, type 
II, was clearly erroneous.  Instead, he simply diagnosed the 
veteran with diabetes mellitus, type I.  While it appears 
from the examination report that the examiner did review the 
veteran's medical history, the opinion does not provide any 
explanation or rationale for changing the veteran's diagnosis 
of diabetes mellitus from type II to type I. 

In response to the proposed severance, the veteran submitted 
a treatment report from his private physician, dated in July 
2005, indicating that the veteran has been diagnosed with 
diabetes mellitus, type II, which he developed in 1977.  The 
report also noted that the veteran does not have diabetes 
mellitus, type I.  In addition, a VA treatment record, dated 
in October 2005, noted the VA treating physician's opinion, 
that the veteran's condition is more consistent with 
accelerated diabetes mellitus, type II, rather than diabetes 
mellitus, type I.  The physician further noted that the 
veteran's condition was now controlled relatively easily, 
through an insulin pump, which the physician noted was also 
more consistent with diabetes mellitus, type II.

After reviewing the evidence of record, the Board finds that 
the medical evidence of record does not rise up to the 
required standard for severance in this case. Specifically, 
the evidence does not establish that the veteran's diagnosis 
of diabetes mellitus, type II, was clearly erroneous.  In 
this situation, the benefit of the doubt is afforded the 
veteran with respect to his diagnosis for diabetes mellitus, 
type II.  38 C.F.R. § 3.102.  Because that diagnosis is not 
clearly erroneous, the severance of service connection was 
improper, and service connection for diabetes mellitus with 
peripheral neuropathy of the bilateral feet must be restored.


ORDER

Service connection for diabetes mellitus with peripheral 
neuropathy of the bilateral feet is restored; the appeal is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


